
	
		II
		110th CONGRESS
		1st Session
		S. 338
		IN THE SENATE OF THE UNITED STATES
		
			January 18, 2007
			Mr. Conrad (for himself,
			 Mr. Hatch, Mr.
			 Wyden, Mr. Vitter,
			 Mr. Dorgan, and Mrs. Lincoln) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  and foster continued patient quality of care by establishing facility and
		  patient criteria for long-term care hospitals and related improvements under
		  the Medicare program. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Long-Term Care Hospital
			 Improvement Act of 2007.
		2.FindingsCongress finds the following:
			(1)Long-term care
			 hospitals (in this Act referred to as LTCHs) serve a valuable
			 role in the post-acute care continuum by providing care to medically complex
			 patients needing long hospital stays.
			(2)The Medicare
			 program should ensure that patients receive post-acute care in the most
			 appropriate setting. The use of additional certification criteria for LTCHs,
			 including facility and patient criteria, will promote the appropriate placement
			 of severely ill patients into LTCHs. Further, patient admission, continued
			 stay, and discharge screening tools can guide appropriate patient
			 placement.
			(3)Measuring and
			 reporting on quality of care is an important function of any Medicare provider
			 and a national quality initiative for LTCHs should be similar to short-term
			 general acute care hospitals in the Medicare program.
			(4)To conform the
			 prospective payment system for LTCHs with certain aspects of the prospective
			 payment system for short-term general acute care hospitals and promote payment
			 stability, the Secretary of Health and Human Services (in this Act referred to
			 as the Secretary) should—
				(A)perform an annual
			 market basket update;
				(B)conduct the long
			 term care diagnosis related groups (in this Act referred to as
			 LTCDRGs) reweighting and wage level adjustments in a budget
			 neutral manner each year;
				(C)not perform a
			 proposed one-time budget neutrality adjustment; and
				(D)not extend the
			 25-percent limitation on reimbursement of co-located hospital patient
			 admissions to freestanding LTCHs.
				(5)LTCHs co-located
			 with another hospital in underserved areas, including rural areas and areas
			 with an urban single or MSA dominant hospital, should be afforded greater
			 relief from the 50 percent limitation on reimbursement of co-located hospital
			 patient admissions.
			3.New definition
			 of a long-term care hospital with facility and patient criteria
			(a)DefinitionSection
			 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the
			 end the following new subsection:
				
					(ccc)Long-term care hospitalThe term long-term care
				hospital means an institution which—”
						(1)is primarily
				engaged in providing, by or under the supervision of physicians, to medically
				complex inpatients needing long hospital stays—
							(A)diagnostic
				services and therapeutic services for medical diagnosis, treatment, and care of
				injured, disabled, or sick persons; or
							(B)rehabilitation
				services for the rehabilitation of injured, disabled, or sick persons;
							(2)has an average
				inpatient length of stay (as determined by the Secretary) for beneficiaries
				under this title of greater than 25 days, or as otherwise defined in section
				1886(d)(1)(B)(iv);
						(3)satisfies the
				requirements of paragraphs (2) through (9) of subsection (e);
						(4)meets the
				following additional facility criteria:
							(A)the institution
				has a patient review process, documented in the patient medical record, that
				screens patients prior to admission, validates within 48 hours of admission
				that patients meet admission criteria, regularly evaluates patients throughout
				their stay, and assesses the available discharge options when patients no
				longer meet the continued stay criteria;
							(B)the institution
				applies a standard patient screening tool, as determined by the Secretary, that
				is a valid clinical tool appropriate for this level of care, uniformly used by
				all long-term care hospitals, to measure the severity of illness and intensity
				of service requirements for patients for the purposes of making admission,
				continuing stay, and discharge medical necessity determinations taking into
				account the medical judgment of the patient’s physician, as provided for under
				sections 1814(a)(3) and 1835(a)(2)(B);
							(C)the institution
				has active physician involvement with patients during their treatment through
				an organized medical staff, physician review of patient progress on a daily
				basis, and consulting physicians on call and capable of being at the patient’s
				side within a moderate period of time, as determined by the Secretary;
							(D)the institution
				has interdisciplinary team treatment for patients, requiring interdisciplinary
				teams of health care professionals, including physicians, to prepare and carry
				out an individualized treatment plan for each patient; and
							(E)the institution
				maintains adequate staffing levels of licensed health care professionals, as
				determined by the Secretary, to ensure that long-term care hospitals provide
				the intensive level of care that is sufficient to meet the needs of medically
				complex patients needing long hospital stays; and
							(5)meets patient
				criteria relating to patient mix and severity appropriate to the medically
				complex cases that long-term care hospitals are uniquely designed to treat, as
				measured under section
				1886(m).
						.
			(b)New patient
			 criteria for long-term care hospital prospective paymentSection
			 1886 of such Act (42 U.S.C. 1395ww) is amended by adding at the end the
			 following new subsection:
				
					(m)Patient
				criteria for prospective payment to long-term care hospitals
						(1)In
				generalTo be eligible for prospective payment as a long-term
				care hospital, a majority of the total number of patients entitled to benefits
				under part A who are discharged from a long-term care hospital must be
				medically complex patients admitted with a high severity of illness, as that
				term is defined by the Secretary for payment purposes, with 1 or more
				enumerated medical conditions specified in paragraph (2).
						(2)Medically
				complex medical conditionsThe Secretary shall determine a list
				of medical conditions associated with a high severity of illness of patients
				who are appropriate for treatment in long-term care hospitals, as indicated by
				the presence of clinical comorbidities in accordance with a methodology
				specified by the Secretary. Such list shall include the following medical
				conditions:
							(A)Circulatory
				conditions.
							(B)Digestive,
				endocrine, and metabolic conditions.
							(C)Infectious
				disease.
							(D)Neurological
				conditions.
							(E)Renal
				conditions.
							(F)Respiratory
				conditions.
							(G)Skin
				conditions.
							(H)Other medically
				complex conditions as defined by the
				Secretary.
							.
			(c)Negotiated
			 rulemaking to develop LTCH facility and patient criteriaThe
			 Secretary shall promulgate regulations to carry out the amendments made by this
			 section on an expedited basis and using a negotiated rulemaking process under
			 subchapter III of chapter 5 of title 5, United States Code.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 discharges occurring on or after October 1, 2007.
			4.LTCH quality
			 improvement initiative
			(a)Study To
			 establish quality measuresThe Secretary shall conduct a study
			 (in this section referred to as the study) to determine
			 appropriate quality measures for Medicare beneficiaries receiving care in
			 LTCHs.
			(b)ReportNot
			 later than October 1, 2007, the Secretary shall submit to Congress a report on
			 the results of the study.
			(c)Selection of
			 quality measuresSubject to subsection (e), the Secretary shall
			 choose 3 quality measures from the study to be reported by LTCHs.
			(d)Requirement for
			 submission of data
				(1)In
			 generalLTCHs shall—
					(A)collect data on
			 the 3 quality measures chosen under subsection (c); and
					(B)submit all
			 required quality data to the Secretary.
					(2)Failure to
			 submit dataAny LTCH which does not submit the required quality
			 data to the Secretary in any fiscal year shall have the applicable LTCH market
			 basket under section 1886 reduced by not more than 0.4 percent for such
			 year.
				(e)Expansion of
			 quality measuresThe Secretary may expand the number of quality
			 indicators required to be reported by LTCHs under the study. If the Secretary
			 adds other measures, the measures shall reflect consensus among the affected
			 parties. The Secretary may replace any measures in appropriate cases, such as
			 where all hospitals are effectively in compliance or where measures have been
			 shown not to represent the best clinical practice.
			(f)Availability of
			 data to publicThe Secretary shall establish procedures for
			 making the quality data submitted under this section available to the
			 public.
			5.Conforming LTCH
			 PPS updates to the inpatient PPS
			(a)Requiring
			 annual updates of base rates and wage indices and annual updates and
			 reweighting of LTCDRGs
				(1)In
			 generalThe second sentence of section 307(b)(1) of the Medicare,
			 Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000 (114 Stat.
			 2763A–496), as enacted into law by section 1(a)(6) of Public Law 106–554, is
			 amended by inserting before the period at the end the following: , and
			 shall provide (consistent with updating and reweighting provided for subsection
			 (d) hospitals under paragraphs (2)(B)(ii), (3)(D)(iii), and (3)(E) of section
			 1886 of the Social Security Act) for an annual update under such system in
			 payment rates, in the wage indices (in a budget neutral manner), and in the
			 classification and reweighting (in a budget neutral manner) of the
			 diagnosis-related groups applied under such system.
				(2)ApplicationPursuant
			 to the amendment made by paragraph (1), the Secretary shall provide annual
			 updates to the LTCH base rate, as is specified for the inpatient hospital
			 prospective payment system under section 1886(d)(2)(B)(ii) of the Social
			 Security Act (42 U.S.C. 1395ww(d)(2)(B)(ii)). The Secretary shall annually
			 update and reweight the LTCDRGs under section 307(b) of the Medicare, Medicaid,
			 and SCHIP Benefits Improvement and Protection Act of 2000 or an alternative
			 patient classification system in a budget neutral manner, consistent with such
			 updating and reweighting applied under section 1886(d)(3)(D)(iii) of the Social
			 Security Act (42 U.S.C. 1395ww(d)(3)(D)(iii)). The Secretary shall annually
			 update wage levels for LTCHs in a budget neutral manner, consistent with such
			 annual updating applied under section 1886(d)(3)(E) of the Social Security Act
			 (42 U.S.C. 1395ww(d)(3)(E)).
				(b)Elimination of
			 one-time budget neutrality adjustmentThe Secretary shall not
			 make a one-time prospective adjustment to the LTCH prospective payment system
			 rates under section 412.523(d)(3) of title 42, Code of Federal Regulations, or
			 otherwise conduct any budget neutrality adjustment to address such rates,
			 during the transition period specified in section 412.533 of such title from
			 cost-based payment to the prospective payment system for LTCHs.
			(c)No application
			 of 25 percent patient threshold payment adjustment to freestanding
			 LTCHsThe Secretary shall not extend the 25 percent (or
			 applicable percentage) patient threshold payment adjustment under section
			 412.534 of title 42, Code of Federal Regulations, or any similar provision, to
			 freestanding LTCHs.
			6.Relief for
			 certain long-term care hospitals and satellite facilities that are co-located
			 with other hospitals
			(a)Urban single
			 and MSA dominant hospitalsThe Secretary shall permit up to 75
			 percent of the discharged Medicare impatient population of an applicable
			 hospital to be admitted from a co-located urban single or co-located MSA
			 dominant hospital (as defined in section 412.534(e)(4) of title 42, Code of
			 Federal Regulations) without adjustment to the hospital’s LTCH prospective
			 payment system payment in the manner described in section 412.534(e) of such
			 title.
			(b)Rural
			 hospitalsThe Secretary shall permit up to 75 percent of the
			 discharged Medicare impatient population of an applicable hospital which is
			 located in a rural area (as defined in section 412.64(b)(1)(ii)(C) of title 42,
			 Code of Federal Regulations) to be admitted from a co-located hospital without
			 adjustment to the hospital’s LTCH prospective payment system payment in the
			 manner described in section 412.534(d) of such title.
			(c)Applicable
			 long-term care hospital definedIn this section, the term
			 applicable long-term care hospital means—
				(1)a long-term care
			 hospital that meets the criteria in section 412.22(e) of title 42, Code of
			 Federal Regulations; and
				(2)a satellite
			 facility of a long-term care hospital that meet the criteria in section
			 412.22(h) of such title.
				
